Citation Nr: 0317820	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The preponderance of the evidence shows that the veteran did 
not have a left shoulder disability upon discharge from 
service, and that his current disability began, at the 
earliest, four months after discharge from service, when he 
dislocated his shoulder.  


CONCLUSION OF LAW

Left shoulder disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West  2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2000 rating decision, the December 
2000 Statement of the Case (SOC), the January 2003 
Supplemental Statement of the Case (SSOC), and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The SOC and 
SSOC set forth the applicable laws and regulations.  A 
November 2001 letter to the veteran from the RO informed him 
of the types of evidence that would substantiate his claim, 
that VA would obtain all relevant medical and other evidence 
in the custody of a federal department or agency, and that he 
could submit private medical records or VA could help him 
obtain private medical records if he submitted appropriate 
medical releases.  In sum, the veteran was notified and aware 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for left shoulder disability.  The 
RO has obtained all identified evidence for which he 
submitted appropriate releases.

In this case, VA was under no obligation to obtain a medical 
opinion. As is discussed in the analysis section of this 
decision, below, there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service; rather, service medical records show no treatment 
for left shoulder disability during service, and records of 
evaluation at discharge from service show the veteran to have 
had no disability of the shoulder at the time of separation 
from service.  Post-service treatment records and all 
associated histories are to the effect that the veteran's 
shoulder problems began at the time of a well-documented 
post-service injury in December 1982.  Under the above 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim on appeal; there is ample 
medical evidence to show that the veteran's disability did 
not exist during service and began after service, with no 
competent evidence to the contrary.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).
 
As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

Service medical records are silent for treatment, complaint, 
or diagnosis of left shoulder problems.  There are 
consecutive entries in the service medical records dated 
December 1979 and April 1980, for conditions unrelated to the 
left shoulder.  (This becomes important in the context of the 
veteran's RO hearing testimony, discussed below.)  

At his June 1982 service discharge examination, the veteran 
indicated by checked box that he now had or had in the past a 
"painful or 'trick' shoulder or elbow."  A clinician 
annotated the report to indicate that the notation referred 
to one episode of painful right knee and elbow associated 
with a viral infection, and resolved with conservative 
treatment.  Examination of the upper extremities was normal 
for strength and range of motion, with specific findings that 
the right elbow had good strength, full range of motion, and 
no deformity.  The veteran was discharged from service in 
August 1982.

VA records of treatment dated in December 1982 show that the 
veteran fell on his left arm and hurt his left shoulder.  He 
received treatment about two hours after the incident, and 
was in severe pain.  After X-rays and examination it was 
determined that the shoulder was dislocated.  Post-reduction 
X-rays taken the next day demonstrated satisfactory position 
of the shoulder joint.  He received physical therapy for the 
shoulder for about six weeks, into February 1983.  Notes of 
treatment in February 1983 describe him as having no pain or 
little pain.

VA records of treatment in March 1998 describe the veteran 
has having limited range of motion secondary to discomfort of 
the left shoulder.  A March 1998 VA X-ray report includes a 
finding of probably arthritic changes to the AC joint.  In 
June 1998 he continued to have left shoulder pain.  In August 
1998, the veteran was noted to have good range of motion and 
slight pain in the acromioclavicular joint.  

In October 1998 the veteran filed claims for service 
connection for a back an neck injury (later withdrawn by the 
veteran ) and hemorrhoids (granted by the RO).

Private records of treatment in November 1999 include a 
history that the veteran had injured his shoulder a month ago 
when he was lifting up a heavy box and had an acute onset of 
severe pop in his left shoulder in which he had difficulty 
even lowering his arm down.  He was not sure whether it 
popped out all the way or he just had pain, but over the last 
month he had continued to have persistent difficulties.  By 
history, he had dislocated his shoulder about 20 years prior, 
but had experienced very little, if any, problem since then, 
and had experienced no other recurrent dislocations or 
instability until a month ago.  After examination and MRI 
imaging, the diagnosis was a Hill-Sachs defect and an 
anterior labrum tear.  The veteran underwent surgery to 
repair the shoulder, and by February 2000, three months after 
his surgery, he was found to be doing extremely well.   His 
physician found him to have at that point a 6 percent upper 
extremity impairment.

In April 2000, the veteran filed a claim for service 
connection for left shoulder disability.

At a November 2001 RO hearing, the veteran stated that he 
started feeling shoulder discomfort in approximately January 
or February 1980, during an in-service field exercise.  He 
said that after returning from the field one day, upon taking 
off a backpack, his arm became stuck in a position where he 
could not move it.  He went to the doctor where "they worked 
it around and it popped or whatever, but they said even after 
X-rays there was nothing wrong."  Earlier in the hearing the 
veteran and his representative acknowledged the treatment was 
not documented in the service medical records in the claims 
files.  The veteran said that after the initial injury, his 
shoulder gave him problems on rare occasions, not even on a 
monthly basis.  He said that the episodes of soreness would 
last from three days to a week, that he would work it out, 
and that he would wake up one morning and forget he even 
hurt.  He believed that the first injury was a strain of his 
shoulder.  He described being teased during service because 
his shoulders were not even when standing straight.  He 
further described the separation of his shoulder after 
service, in December 1982, and the subsequent history of 
problems with and treatment of the shoulder.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board acknowledges the veteran's alleged treatment in 
January or February 1980 for a left shoulder strain or 
injury; however, the Board has reviewed the service medical 
records, which appear to be complete and include consecutive 
entries of treatment in January 1980 and April 1980, with no 
intervening indications of treatment, for conditions 
unrelated to the shoulder.  The Board further acknowledges 
the veteran's RO hearing testimony that he experienced an in-
service left shoulder strain and subsequent infrequent 
episodes of left shoulder pain.  Even accepting this 
testimony as credible, there is substantial medical evidence 
of record establishing that his current left shoulder 
disability did not begin during service, as described 
directly below.  

First, although the veteran did check the June 1982 service 
discharge history box corresponding to having now or having 
had in the past a "painful or 'trick' shoulder or elbow," 
the notations by a clinician make clear that this referred to 
complaints of a painful elbow and knee after a viral 
infection.  Because this information was elicited from the 
clinician for purposes of history, it is probative evidence 
that the veteran did not also convey a history of left 
shoulder disability or injury upon being questioned why he 
checked the box for shoulder or elbow problems.  

Second, the veteran's history in this regard resulted in 
explicit attention to the upper extremities (and particularly 
the right elbow), and the clinical evaluation of the upper 
extremities upon service discharge examination in June 1982 
was normal.  Although the veteran has memories of shoulder 
strains and shoulder pain during service, the evaluations and 
clinicians' notations at separation from service, to the 
effect that the veteran's upper extremities were normal at 
that time notwithstanding his indication of a history of 
shoulder or elbow problems, are of greater probative value 
than the veteran's now-remote recollections, as a result of 
the clinicians' medical expertise and the fact that the 
clinicians' notations of history and findings were made 
contemporaneously with the veteran's discharge from service.  
As a lay person, the veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

Second, in histories given during several episodes of 
treatment associated with the left shoulder dislocation 
experienced in December 1982, four months after service, the 
veteran gave no history of prior shoulder problems; and 
during the following months no clinician found reason to 
note, suspect or opine that the left shoulder disability 
began during service or was related to any incident of 
service, notwithstanding that the veteran was only four 
months removed from his period of active service.  

In sum, the preponderance of the evidence shows that the 
veteran did not have a left shoulder disability upon 
discharge from service, and that his current disability 
began, at the earliest, four months after discharge from 
service, when he dislocated his shoulder.  Because the 
evidence indicates that the current left shoulder disability 
did not begin during service and is not related to any 
incident of service, service connection for a left shoulder 
disability is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

